Case 1:18-cv-01519-MN Document 140-1 Filed 05/18/20 Page 1 of 14 PageID #: 6153




           EXHIBIT A
       FILED UNDER SEAL
Case 1:18-cv-01519-MN Document 140-1 Filed 05/18/20 Page 2 of 14 PageID #: 6154




          THIS EXHIBIT HAS BEEN
         REDACTEDIN ITS ENTIRETY
Case 1:18-cv-01519-MN Document 140-1 Filed 05/18/20 Page 3 of 14 PageID #: 6155




            EXHIBIT B
        FILED UNDER SEAL
Case 1:18-cv-01519-MN Document 140-1 Filed 05/18/20 Page 4 of 14 PageID #: 6156




          THIS EXHIBIT HAS BEEN
         REDACTEDIN ITS ENTIRETY
Case 1:18-cv-01519-MN Document 140-1 Filed 05/18/20 Page 5 of 14 PageID #: 6157




          EXHIBIT C
      FILED UNDER SEAL
Case 1:18-cv-01519-MN Document 140-1 Filed 05/18/20 Page 6 of 14 PageID #: 6158




          THIS EXHIBIT HAS BEEN
         REDACTEDIN ITS ENTIRETY
Case 1:18-cv-01519-MN Document 140-1 Filed 05/18/20 Page 7 of 14 PageID #: 6159




           EXHIBIT E
       FILED UNDER SEAL
Case 1:18-cv-01519-MN Document 140-1 Filed 05/18/20 Page 8 of 14 PageID #: 6160




          THIS EXHIBIT HAS BEEN
         REDACTEDIN ITS ENTIRETY
Case 1:18-cv-01519-MN Document 140-1 Filed 05/18/20 Page 9 of 14 PageID #: 6161




            EXHIBIT )
        FILED UNDER SEAL
Case 1:18-cv-01519-MN Document 140-1 Filed 05/18/20 Page 10 of 14 PageID #: 6162




          THIS EXHIBIT HAS BEEN
         REDACTEDIN ITS ENTIRETY
Case 1:18-cv-01519-MN Document 140-1 Filed 05/18/20 Page 11 of 14 PageID #: 6163




             EXHIBIT G
         FILED UNDER SEAL
Case 1:18-cv-01519-MN Document 140-1 Filed 05/18/20 Page 12 of 14 PageID #: 6164




          THIS EXHIBIT HAS BEEN
         REDACTEDIN ITS ENTIRETY
Case 1:18-cv-01519-MN Document 140-1 Filed 05/18/20 Page 13 of 14 PageID #: 6165




            EXHIBIT H
        FILED UNDER SEAL
Case 1:18-cv-01519-MN Document 140-1 Filed 05/18/20 Page 14 of 14 PageID #: 6166




          THIS EXHIBIT HAS BEEN
         REDACTEDIN ITS ENTIRETY
